            Case 1:21-cv-00075-RP Document 1 Filed 01/25/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS



Jennifer King                                             Civil Action No.

                     Plaintiff
v.

Austin Telco Federal Credit Union                         JURY TRIAL DEMANDED


                     Defendant

                                         CIVIL ACTION

     1.     This is an action for actual, statutory, and punitive damages, costs, and attorney’s fees

pursuant to 15 U.S.C. §1681 et seq. (Fair Credit Reporting Act).

                                   JURISDICTION AND VENUE

     2.     Jurisdiction of this Court is conferred by 15 U.S.C. §1681(p) and 28 U.S.C. §1331.

     3.     Venue in this District is appropriate under 28 U.S.C. §1391(b)(2) because a

substantial part of the events giving rise to the claim occurred here since Plaintiff resides in the

Western District of Texas and their damages occurred here.

                                               PARTIES

     4.     Plaintiff is a natural person and a “consumer” as that term is defined by 15 U.S.C. §

1681a(c).

     5.     Defendant, Austin Telco Federal Credit Union, (hereinafter, Austin Telco) is a for-

profit company registered to do business in Texas and with a registered agent in Texas.

Defendant is a “furnisher” of information, as defined by 15 U.S.C §1681s(a)&(b), who regularly

and in the ordinary course of business furnishes credit information to one or more consumer




                                                  1
           Case 1:21-cv-00075-RP Document 1 Filed 01/25/21 Page 2 of 7




reporting agencies about consumer transactions. Austin Telco is a financial institution actively

conducting business in Texas.

                                     FACTUAL ALLEGATIONS

   6.      Plaintiff incorporates by reference all the foregoing paragraphs as though the same

were set forth at length herein.

   7.      Defendant is reporting Plaintiff’s Austin Telco Federal Credit Union (Austin Telco)

account # 9344**** on Plaintiff’s Trans Union and Equifax credit reports.

   8.      Plaintiff’s debt with Austin Telco arose from a signature loan. Austin Telco closed

the account on 09/27/2018, after the account was closed with a zero balance. Plaintiff’s payment

obligations to Austin Telco ceased.

   9.      The trade line was updated to reflect a $0 balance when the account was closed on

09/27/2018.

   10.     According to Plaintiff’s Trans Union credit report dated 01/24/2019, Plaintiff’s

Austin Telco account was closed with a $0 balance on or about 09/27/2018. Despite the Austin

Telco account being closed with a $0 balance on or around 09/27/2018, Austin Telco continued

to report an erroneous pay status of “Account 30 Days Past Due Date” for the above listed

account on Plaintiff’s Trans Union report dated 01/24/2019. It is both impossible and incorrect

for an account that is closed with a “0” balance to still be reporting as 30 Days Past Due Date as

of 01/24/2019. Not only is the Austin Telco account false on the face of the credit report but this

reporting is misleading because it makes it look as if Plaintiff is still late on this account that was

previously closed with a zero balance. In addition to being inaccurate, this reporting misleads the

credit scoring algorithms used by the lending industry and thus lowers credit scores and further

damages Plaintiff’s creditworthiness and credit reputation.



                                                  2
           Case 1:21-cv-00075-RP Document 1 Filed 01/25/21 Page 3 of 7




   11.     According to Plaintiff’s Equifax credit report dated 02/13/2019, Plaintiff’s Austin

Telco account was closed with a $0 balance on or about 09/2018. Despite the Austin Telco

account being closed with a $0 balance on or around 09/2018, Austin Telco continued to report

an erroneous pay status of “Account 30-59 Days Past Due Date” for the above listed account on

Plaintiff’s Equifax report dated 02/13/2019. It is both impossible and incorrect for an account

that is closed with a “0” balance to still be reporting as 30-59 Days Past Due Date as of

02/13/2019. Not only is the Austin Telco account false on the face of the credit report but this

reporting is misleading because it makes it look as if Plaintiff is still late on this account that was

previously closed with a zero balance. In addition to being inaccurate, this reporting misleads the

credit scoring algorithms used by the lending industry and thus lowers credit scores and further

damages Plaintiff’s creditworthiness and credit reputation.

   12.     The pay status is a significant data field that represents the current condition of the

account. The data field works independently of the other data fields in the reporting tradeline and

is critical in maintaining accurate reporting. The accounts are inaccurately reporting that Plaintiff

is currently “30 Days Past Due Date” or “30-59 Days Past Due Date” on an account that has a $0

balance. Plaintiff’s financial obligations that were once due to Austin Telco have ceased. At the

time that the account was closed, the account should have been reported with a “Pay Status” data

field showing “closed”. Instead of reporting the account as currently “30 Days Past Due Date” or

“30-59 Days Past Due Date”, the correct reporting would have reported the pay status as

“closed”. Reporting the account as currently 30 Days Past Due Date or 30-59 Days Past Due

Date appears as if the account is a very recent delinquency, which it is not. Recent delinquencies

are more damaging than older delinquencies because they are weighed heavier in determining

credit scores. Because the “pay status” acts independently from the other information, the



                                                  3
           Case 1:21-cv-00075-RP Document 1 Filed 01/25/21 Page 4 of 7




inaccurate reporting of 30 Days Past Due Date or 30-59 Days Past Due Date is reporting as if

Plaintiff is currently late on payments to Austin Telco even if those late payments are $0. Listing

a debt with a $0 balance owed as past due is nonsensical. If no balance is owed, then the

consumer cannot be late paying the balance, and the pay status must report as “closed”. By

continuing to report a balance, however, lenders believe that the consumer is currently late,

which negatively reflects on consumers’ credit repayment history, their financial responsibility

as a debtor, and their credit worthiness/reputation.

   13.     The computer algorithms used by the lending industry to determine a consumer’s

credit worthiness will misinterpret the status of Plaintiff’s Austin Telco account as reported by

Trans Union, Equifax and Austin Telco to be a current past due obligation, thus negatively

affecting Plaintiff’s credit worthiness.

   14.     Plaintiff will provide expert testimony at the appropriate time to demonstrate the

negative effects of reporting a historical pay status in the current pay status data field.

   15.     Plaintiff disputed the inaccurate late pay status on their Austin Telco account through

a dispute letter sent to Trans Union and Equifax.

   16.     Austin Telco did not provide a good faith investigation and failed to modify/correct,

delete or block the disputed pay status of the Austin Telco account.

   17.     Based upon information and belief, Trans Union and Equifax received Plaintiff’s

dispute and transmitted the dispute to Austin Telco, triggering the investigations duties for

Defendant; however, defendant failed. Had Defendant conducted a proper investigation, they

would have discovered that the reporting of a late pay status for a $0 balance account is

nonsensical and wrong.

   18.     Austin Telco continues to report a pay status indicating that the debt is currently late.



                                                   4
           Case 1:21-cv-00075-RP Document 1 Filed 01/25/21 Page 5 of 7




                                  COUNT I
               AUSTIN TELCO’S VIOLATION OF 15 U.S.C. § 1681s-2(b) OF THE
                           FAIR CREDIT REPORTING ACT


   19.     Plaintiff repeats, realleges, and reasserts the allegations contained in the paragraphs

above and incorporates them as if specifically set forth at length herein.

   20.     At all times pertinent hereto, Austin Telco was a “person” as that term is used and

defined under 15 U.S.C. § 1681a.

   21.     Austin Telco willfully and negligently supplied Trans Union and Equifax with

information about Plaintiff that was false, misleading, and inaccurate.

   22.     Austin Telco willfully and negligently failed to conduct a reasonable investigation of

the inaccurate pay status information that Plaintiff disputed. Had Austin Telco conducted a

reasonable investigation, it would have recognized that the reporting of a late pay status on an

account with a $0 balance is nonsensical and wrong.

   23.     Austin Telco did not provide a good faith and reasonable investigation into the

disputed current pay status on the account they reported to Trans Union and Equifax. Austin

Telco’s investigation was unreasonable and lacking because it failed to lead Austin Telco to

correct the inaccurate pay status that they were reporting to Trans Union and Equifax regarding

Plaintiff. A reasonable investigation would have led Defendant to discover that they should not

be reporting the account to Trans Union and Equifax with a late pay status. If the account had

been reasonably and properly investigated, it would have no longer been reported as a current

past due obligation and would have had much less of an impact on Plaintiff’s credit worthiness.

Instead, the Austin Telco account is being reported as a current past due obligation monthly,

which is inaccurate.



                                                 5
            Case 1:21-cv-00075-RP Document 1 Filed 01/25/21 Page 6 of 7




    24.     Austin Telco willfully and negligently failed to comply with the requirements

imposed on furnishers of information pursuant to 15 U.S.C. § 1681s-2(b).

    25.     As a direct and proximate cause of Austin Telco failure to perform its duties under

the FCRA, Plaintiff has suffered actual and compensatory damages, mental anguish, humiliation,

embarrassment, and injury to credit worthiness.

    26.     Austin Telco’s conduct, action, and inaction was willful, rendering it liable for actual

and statutory damages and punitive damages in an amount to be determined by the jury pursuant

to 15 U.S.C. § 1681n. In addition to willful, Plaintiff also alleges that Austin Telco was negligent,

which entitles Plaintiff to recover actual and compensatory damages under 15 U.S.C. § 1681o.

           Third Parties have viewed Plaintiff’s Trans Union and Equifax Credit Reports

    27.     The Austin Telco account that was reported on Plaintiff’s Trans Union and Equifax

credit reports has been viewed by third parties all to the detriment and loss of the Plaintiff.

    28.     Plaintiff has suffered actual harm due to the reporting of the negative tradeline

provided by Austin Telco on Plaintiff’s Trans Union and Equifax reports even though Plaintiff

put them on notice of the inaccurate negative reporting through Plaintiff’s dispute letter.

    29.     Plaintiff’s credit report, credit information, and file formulated by Trans Union and

Equifax have been viewed by current and potential credit grantors and extenders of credit, as

indicated by inquiries on their credit report. The inaccurate information furnished by Austin

Telco and reported by Trans Union and Equifax is continuing to damage the Plaintiff’s credit

rating as well as their credit reputation.

    30.     At all times pertinent hereto, Defendant was acting by and through its agents,

servants, and/or employees who were acting within the course and scope of its agency or

employment, and under the direct supervision and control of Defendant herein.



                                                  6
            Case 1:21-cv-00075-RP Document 1 Filed 01/25/21 Page 7 of 7




   31.      At all times pertinent hereto, the conduct of Defendant, as well as that of its agents,

servants and/or employees, was malicious, intentional, willful, reckless, and in grossly negligent

disregard for federal laws and the rights of the Plaintiff herein.

                                       PRAYER FOR RELIEF

   WHEREFORE, Plaintiff seeks judgment in Plaintiff’s favor against Defendant based on the

following requested relief:

   a. Actual and compensatory damages pursuant to 15 U.S.C. §1681;

   b. Statutory damages pursuant to 15 U.S.C. §1681;

   c. Punitive damages pursuant to 15 U.S.C. §1681;

   d. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §1681n, §1681o; and

   e. Such other and further relief as may be necessary, just and proper.

Dated: January 25, 2021

         Respectfully Submitted,

                                       /s/Dennis McCarty
                                       Dennis McCarty
                                       ATTORNEY FOR PLAINTIFF
                                       Mississippi Bar No. 102733
                                       Supreme Court of the United States Bar No. 302174
                                       Federal Bar No. 993800
                                       2931 Ridge Rd.
                                       Suite 101 #504
                                       Rockwall, TX 75032
                                       Telephone: 817-704-3375
                                       Fax (817) 887-5069
                                       dennismccartylaw@gmail.com




                                                  7
